DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk A Damman (Registration No. 42461) on July 6, 2021.
Amendment to the claims:
Claim 15 (Currently amended) A system for assisting in maintaining a vehicle on a fixed schedule, the system comprising; a vehicle having its own schedule with a specified scheduled arrival time at each of a plurality of specified destinations along a route; a plurality of priority detector units, wherein each priority detector unit is communicatively attached to a signal light controller along said route;  3a vehicle control unit (VCU) in said vehicle, said VCU configured to interface with said plurality of priority detectors, said VCU; and an authorization disable zone; wherein, a target time for said-vehicle to arrive at a point on said route is compared to an actual time said vehicles arrives at said point and said comparison determines if said VCU is active and requests priority for said vehicle from a next priority detector unit on said route, or is inactive and does not request priority for said vehicle from said next priority detector unit .
Allowable Subject Matter
1.	Claims 1-8, 10-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A system for assisting in maintaining a vehicle on a fixed schedule, the system comprising; a vehicle having its own schedule with a specified scheduled arrival time at each of a plurality of specified destinations along a route; a plurality of priority detector units, wherein each priority detector unit is communicatively attached to a signal light controller along said route; and an authorization disable zone; wherein, an amount of time measured for said vehicle to traverse a portion of said route determines if said VCU is active and requests priority for said vehicle from a next priority detector unit on said route, or is inactive and does not request priority for said vehicle from said next priority detector unit on said route; and wherein said authorization disable zone inactivates said VCU due to said vehicle entering said authorization disable zone regardless of if said VCU is active or inactive when said vehicle enters said authorization disable zone.".
Prior arts of record fail to disclose “A system for assisting in maintaining a vehicle on a fixed schedule, the system comprising; a vehicle having its own schedule with a route; and an authorization disable zone; wherein, an amount of time measured for said vehicle to traverse a portion of said route determines if said VCU is active and requests priority for said vehicle from a next priority detector unit on said route, or is inactive and does not request priority for said vehicle from said next priority detector unit on said route; and wherein said authorization disable zone inactivates said VCU due to said vehicle entering said authorization disable zone regardless of if said VCU is active or inactive when said vehicle enters said authorization disable zone.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-8 and 10-14 depend on and further limit of independent claim 1, therefore claims 2-8 and 10-14 are considered allowable for the same reason.
Regarding claim 15, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 15 "A system for assisting in maintaining a vehicle on a fixed schedule, the system comprising; a vehicle having its own schedule with a specified scheduled arrival time at each of a plurality of specified destinations along a route; a plurality of priority detector units, wherein each priority detector unit is communicatively attached to a signal light controller along said route;  3a vehicle control unit (VCU) in said vehicle, said VCU configured to interface with said at said point and said comparison determines if said VCU is active and requests priority for said vehicle from a next priority detector unit on said route, or is inactive and does not request priority for said vehicle from said next priority detector unit on said route; and wherein said authorization disable zone inactivates said VCU due to said vehicle entering said authorization disable zone regardless of if said VCU is active or inactive when said vehicle enters said authorization disable zone.".
Prior arts of record fail to disclose “A system for assisting in maintaining a vehicle on a fixed schedule, the system comprising; a vehicle having its own schedule with a specified scheduled arrival time at each of a plurality of specified destinations along a route; a plurality of priority detector units, wherein each priority detector unit is communicatively attached to a signal light controller along said route;  3a vehicle control unit (VCU) in said vehicle, said VCU configured to interface with said plurality of priority detectors, said VCU; and an authorization disable zone; wherein, a target time for said-vehicle to arrive at a point on said route is compared to an actual time said vehicles arrives at said point and said comparison determines if said VCU is active and requests priority for said vehicle from a next priority detector unit on said route, or is inactive and does not request priority for said vehicle from said next priority detector unit on said route; and wherein said authorization disable zone inactivates said VCU due to said vehicle entering said authorization disable zone regardless of if said VCU is active or inactive when said vehicle enters said authorization disable zone.”.  However upon consideration of the amended claims and the applicant's arguments, there is no 
Claims 16-18 and 20-22 depend on and further limit of independent claim 15, therefore claims 16-18 and 20-22 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683